Citation Nr: 1718987	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Walker, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1996 to December 2006.  

A September 2007 administrative decision determined that the Veteran's period of active service from February 6, 1996, to February 5, 1999, constituted honorable service for the purposes of entitlement to Department of Veterans Affairs (VA) compensation and that his period of active service from February 6, 1999, to December 4, 2006, constituted dishonorable service for the purposes of VA compensation, which is a statutory bar to VA benefits.  See 38 C.F.R. § § 3.12 (c) (2), 3.13(c) (2016).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Regional Office (RO) in Wichita, Kansas.  Jurisdiction of the case was subsequently transferred to the RO in Nashville, Tennessee. 

The Board remanded the case for further development in October 2013 and April 2016.  The case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records from his period of service from February 1996 to February 1999 are unavailable.  The RO contacted the U.S. Disciplinary Barracks at Fort Leavenworth, Kansas, in November 2007 and requested all of the Veteran's service treatment records.  That facility responded in April 2008, but only provided copies of treatment records dated during his period of dishonorable service from February 6, 1999, to December 4, 2006.  In response to a request for the Veteran's service treatment records, the Record Management Center (RMC) also notified the RO in March 2010 that it did not have records for the Veteran.  The RO subsequently concluded in March 2010 that the Veteran's service treatment records for his honorable period of active service between February 6, 1996, and February 5, 1999, were not available

Nevertheless, the Board indicated in the October 2013 remand that it was unclear whether the Veteran's service treatment records from this period were transferred to the U.S. Disciplinary Barracks at Fort Leavenworth, Kansas, when he was incarcerated in December 2004.  Therefore, the Board determined that the AOJ should make another attempt to obtain those records.  The AOJ was specifically instructed to contact the U.S. Disciplinary Barracks at Fort Leavenworth, Kansas, or any other appropriate facility, to obtain any outstanding service treatment records from that facility.

Thereafter, in December 2013, the AOJ sent a letter to the U.S. Disciplinary Barracks at Fort Leavenworth, Kansas; however, no response was received, and there was no indication that the AOJ made any further attempts to contact that facility or any other appropriate Federal records repository in an effort to obtain the outstanding service treatment records.  Thus, the Board remanded the case again in April 2016, in pertinent part, to attempt to obtain the Veteran's service treatment records from February 6, 1996, to February 5, 1999, through all appropriate channels, to include the U.S. Disciplinary Barracks at Fort Leavenworth, Kansas, or any other appropriate source. 

Following the April 2016 remand, the AOJ requested the service treatment records for the period of honorable service from the Records Management Center (RMC), and a follow-up request was made in June 2016.  The RMC later responded in June 2016 that such records were not available.  The Veteran was notified of this determination in a September 2016 letter.  However, the Board notes that the AOJ did not request those records from the U.S. Disciplinary Barracks at Fort Leavenworth, Kansas, as directed in the April 2016 remand.  

Although the Board regrets any further delay, the Court of Appeals for Veterans Claims (CAVC) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, substantial compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  Therefore, the case must be remanded to ensure compliance with the prior directives.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the U.S. Disciplinary Barracks at Fort Leavenworth, Kansas, and request copies of any service treatment records for the period from February 6, 1996, to February 5, 1999.  If the AOJ determines that a request should be made from any other records repository or facility, such action should be taken in addition to contacting the U.S. Disciplinary Barracks at Fort Leavenworth, Kansas.

As set forth in 38 U.S.C.A. § 5103A (b)(3) and 38 C.F.R. § 3.159 (c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If the records cannot be obtained, the AOJ should make a formal finding of unavailability.

The Veteran should be notified of any action to be taken, and he should be provided an opportunity to submit copies of the outstanding records.

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph. 

3.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


